DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and have been examined. 	
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “A method comprising: identifying, by one or more processors…querying, by one or more processors….applying, by one or more processors….updating, by one or more processors…” should be “A method comprising: identifying, by one or more processors…querying, by the one or more processors….applying, by the one or more processors….updating, by the one or more processors…” For the purposes of examination, claim 1 is being interpreted as “A method comprising: identifying, by one or more processors…querying, by the one or more processors….applying, by the one or more processors….updating, by the one or more processors…” The claimed steps recited in claims 2-6, which depend on claim 1, are also interpreted as being performed by the one or more processors instead of being performed by one or more processors.
Appropriate correction is required.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a transitory signal (i.e. “computer readable storage media”).
Claim 8 is directed to a transitory signal (i.e. computer readable storage media) as it recites “computer readable storage media” rather than a "non-transitory computer readable storage media…”  Paragraphs [0050]-[0052] of the specification (PGPub US2022/0092604A1) are open ended with examples, but without specifically limiting the examples to non-transitory forms. Therefore, giving claim 8 its broadest reasonable interpretation, the claim can be a signal. Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).

Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 8 recites “A computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising: program instructions to identify…program instructions to query….program instructions to…apply…program instructions to…update…” The claim recites the program instructions to perform the claimed actions (‘identify’, ‘query’, ‘apply’, ‘update’). However, the claim does not recite a processor executes the program instructions to perform the actions. The program instructions alone cannot perform the claimed actions unless a processor executes the program instructions. Therefore, the claim is unclear whether a computer program products comprising one or more computer readable storage media and program instructions stored on at least one of the one or more storage media would be capable to perform the claimed actions without the program instructions being executed by a processor. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
For the purposes of examination, claim 8 is being interpreted as “A computer program product comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions, which when executed by a processor, cause the processor to
Claims 9-14 are also rejected as each depends on claim 8.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over SOFRONAS, D. (US 2020/0356981A1 (“SOFRONAS”)) in view of Johnson et al. (US 10,390,199B2 (“Johnson”)).
Regarding claims 1, 8 and 15, SOFRONAS teaches a method comprising:
identifying, by one or more processors (SOFRONAS: Fig. 1B, Fig. 6 ‘Transaction Server 500’), a first trigger event  based on a financial device profile indicating a first proximal distance threshold is exceeded for a first device relative to a second device (SOFRONAS: Fig. 6, ‘Consumer Profile Data 524’, Fig. 7; ¶¶32-33, 55-57, 76, 78), wherein the first device is capable of executing financial transactions; (SOFRONAS: Fig. 1B, Fig. 2; Abstract; ¶¶30, 63, 88)
querying, by one or more processors, one or more network devices in a vicinity of the first device to validate the first trigger event; (SOFRONAS: ¶¶93)
responsive to receiving a first validation of the first trigger event from at least one network device from the one or more network devices (SOFRONAS: ¶¶93), [performing further processing] (SOFRONAS: ¶¶93)… 
responsive to validating a user associated with the second device (SOFRONAS: ¶¶78), updating, by one or more processors, the financial device profile based on at least on the first trigger event and a location for the trigger event. (SOFRONAS: Fig. 6; ¶¶102, 104, 112). 
Additionally, for claim 8, SOFRONAS teaches a computer program product comprising:
one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising (SOFRONAS: Fig. 6 ‘Transaction Server 500’; ¶¶76; claim 1)…
Additionally, for claim 15, SOFRONAS teaches a computer system comprising:
one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (SOFRONAS: Fig. 6 ‘Transaction Server 500’; ¶¶76; claim 1)…
SOFRONAS does not explicitly teach applying a first temporal lock on the first device preventing future executions of financial transactions. However in the same field of endeavor, Johnson teaches applying a first temporal lock on the first device preventing future executions of financial transactions (Johnson: 17:45-64, 17:65-18:6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of SOFRONAS to incorporate the teachings of applying lock on the first device preventing future executions of financial transaction, as disclosed in Johnson, for improving the ease of use of the mobile device in a mobile commerce environment (Johnson: 1:49-41).
Regarding claims 2, 9 and 16, SOFRONAS in view of Johnson teaches the method of claim 1, the computer program product of claim 8 and the computer system of claim 15. Furthermore, SOFRONAS teaches:
receiving, by one or more processors, configuration settings for the financial device profile associated with the first device (SOFRONAS: Fig. 9A; ¶¶70, 72-73, 99-104), wherein the configuration setting includes at least one base usage pattern and one base proximal distance threshold (SOFRONAS: ¶¶99-104); and
initializing, by one or more processors, the first device based on the configuration settings for the financial device profile. (SOFRONAS: Fig. 9A; ¶¶70, 72-73, 99-104)
Regarding claims 3, 10 and 17, SOFRONAS in view of Johnson teaches the method of claim 2, the computer program product of claim 9 and the computer system of claim 16. Furthermore, SOFRONAS teaches:
receiving, by one or more processors, movement data for the first device and the second device; (SOFRONAS: ¶¶102, 130, 135)
receiving, by one or more processors, usage data for the first device, wherein the usage data includes at least one executed financial transaction at a location defined by the movement data; (SOFRONAS: ¶¶103)
determining, by one or more processors, a first usage pattern and the first proximal distance threshold for the movement data and the usage data; and (SOFRONAS: ¶¶120)
updating, by one or more processors, the financial device profile for the first device based on the first usage pattern and the first proximal distance threshold. (SOFRONAS: ¶¶102-103, 120)
Regarding claims 4 and 11, SOFRONAS in view of Johnson teaches the method of claim 3, and the computer program product of claim 10. Furthermore, SOFRONAS teaches:
replacing, by one or more processors, the one base usage pattern with the first usage pattern and the one base proximal distance threshold with the first proximal distance threshold. (SOFRONAS: ¶¶120)
Regarding claims 5, 12 and 18, SOFRONAS in view of Johnson teaches the method of claim 3, the computer program product of claim 10 and the computer system of claim 16. Furthermore, SOFRONAS teaches:
storing, by one or more processors, the first usage pattern and the first proximal distance threshold for the financial device profile, wherein the first usage pattern and the first proximal distance threshold are associated with a first location and the one base usage pattern and the one base proximal distance threshold are associated with a second location. (SOFRONAS: Fig. 6;  ¶¶102,103, 120)
Regarding claims 7, 14 and 20, SOFRONAS in view of Johnson teaches the method of claim 1, the computer program product of claim 8 and the computer system of claim 15. Furthermore, SOFRONAS teaches:
identifying, by one or more processors, a second trigger event based on the financial device profile indicating a second proximal distance threshold is exceeded for the first device relative to the second device; (SOFRONAS: Fig. 6, ‘Consumer Profile Data 524’, Fig. 7; ¶¶32-33, 55-57, 76, 78)
querying, by one or more processors, one or more other network devices… to validate the second trigger event; (SOFRONAS: ¶¶93)
responsive to receiving a second validation of the second trigger event from at least one network device from the one or more other network devices, [performing further processing] (SOFRONAS: ¶¶93)…
responsive to not validating the user associated with the second device (SOFRONAS: ¶¶82), [performing further processing] (SOFRONAS: ¶¶93)… 
sending, by one or more processors, a notification utilizing one or more previously stored communication methods for contacting a known user of the first device. (SOFRONAS: ¶¶82)
SOFRONAS does not explicitly teach applying a second temporal lock on the first device preventing future executions of financial transactions and the second temporal lock is either time based or action based, as well as applying a hard lock on the first device . However in the same field of endeavor, Johnson teaches applying a second temporal lock on the first device preventing future executions of financial transactions (Johnson: 17:65-18:6), second temporal lock being time based (Johnson: 17:45-47) and applying a hard lock on the first device (Johnson: 19:4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of SOFRONAS in view of Johnson to incorporate the teachings of applying a second temporal lock on the first device and applying a hard lock on the first device preventing the future execution of financial transactions, as disclosed in Johnson, for improving the ease of use of the mobile device in a mobile commerce environment (Johnson: 1:49-41).
Note that SOFRONAS in view of Johnson does not teach “…one or more network devices in a vicinity of the first device.” However, the language, “one or more network devices in a vicinity of the first device,” does not distinguish over prior art as the language does not affect the recited method of claim 1 in a manipulative sense, nor does the language affect the recited computer program product in claim 8 and the computer system in claim 15 structurally or functionally. 
Claims 6, 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over SOFRONAS in view of Johnson as applied to claims 3, 10 and 17 further in view of Zoldi et al. (US 11,468,472B2 (“Zoldi”)).
Regarding claims 6, 13 and 19, SOFRONAS in view of Johnson teaches the method of claim 3, the computer program product of claim 10 and the computer system of claim 17. 
SOFRONAS in view of Johnson does not explicitly teach the following limitations, however, in the same field of endeavor, Zoldi teaches:
determining, by one or more processors, whether to initialize an updated financial device profile utilizing a stabilization iteration count for a machine learning process, wherein the stabilization iteration count represents a number of instances the movement data and the usage data was received; and (Zoldi: Fig. 2, Fig. 11; abstract; 3:14-36, 5:9-15, 5:25-44, 6:45-7:32; claim 1)
responsive to determining the stabilization iteration count was reached, initializing, by one or more processors, the financial device profile for the first device. (Zoldi: Fig. 2, Fig. 11; abstract; 3:14-36, 5:9-15, 5:25-44, 6:45-7:32; claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of SOFRONAS in view of Johnson to incorporate the teachings of determining whether to initialize an updated financial device profile utilizing a stabilization iteration count for a machine learning process, wherein the stabilization iteration count represents a number of instances the movement data and the usage data was received, responsive to determining the stabilization iteration count was reached, initializing the financial device profile for the first device, as disclosed in Zoldi, towards accounting for rapidly changing behavior patterns without need for expensive and frequent model updates (Zoldi: 2:38-40).
Note that SOFRONAS in view of Johnson and Zoldi does not teach “wherein the stabilization iteration count represents a number of instances the movement data and the usage data was received.” However, the language recites non-functional descriptive material language. The limitation describes characteristics of the stabilization iternation count and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (US 10,785,604B1) teaches implementing movement data evaluation and identification functions.
Johnson (US 2022/0036361A1) teaches utilizing card movement data to identify fraudulent transactions.
Walters (US 10,872,345B1) teaches performing fraud detection at POS devices based on analysis of movement data of transaction card and mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685